DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/121,241
This Office Action is responsive to the amended claims of June 20, 2022.
Claims 1-14 have been examined on the merits.  Claims 1-5 and 7 are original.  Claims 6 is currently amended.  Claims 8-14 are new.
Priority
Applicants identify the instant application, Serial #:  17/121,241, filed 12/14/2020, as a continuation of 15/417,785, filed 01/27/2017, now abandoned and having 1 RCE-type filing therein.  Application 15/417,785 is a continuation of 13/878,613, filed 11/18/2013, now U.S. Patent #:  9,567,344.  Application 13/878,613 is a national stage entry of PCT/US2011/056127, International Filing Date: 10/13/2011, which claims priority from the following U.S. Provisional Applications:  61/392,722, filed 10/13/2010; and 61/392,729, filed 10/13/2010.
The effective filing date is October 13, 2011, as neither U.S. Provisional application, above, supports the scope of instant base claim 1.  Neither U.S. Provisional discloses the full scope of the genus structure of instant claim 1.  Furthermore, all of the embodiments/species pertaining to the genus of instant claim 1 cannot be found in any one of the U.S. Provisionals.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 20, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/20/2022.
All non-statutory double patent rejections are maintained, as Applicants neither persuasively traversed nor amended the claims to overcome these rejections.  Furthermore, no Terminal Disclaimer is on file for each of the double patent references, below.
Applicants cannot request to hold these rejections in abeyance.  These were the only rejections blocking allowance and remain the only pending rejections.  Filing a Terminal Disclaimer for each rejection, below, will expedite allowance.
These rejections are reproduced, below, and adapted, as needed, to account for claim amendments and new claims.

Double Patenting – Maintained Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-8 of Grandparent U.S. Patent No. 9,567,344 B2.  The instant amended claims of 06/20/2022 were used to write this rejection.
Although the claims at issue are not identical as the reference claim 1 is drawn to a composition comprising the compound of instant claim 1, the instant and reference claims are not patentably distinct from each other because both the reference claim 1 and the instant claim 1 are drawn to the same underlying compound.  The grandparent patent can only be a non-statutory double patent reference against the instant claims since the reference claim 1 is drawn to a composition containing said compound whereas the instant claim 1 is drawn to the compound.  Thus, reference claim 1 anticipates instant claim 1 since the reference claim 1 has all the limitations of the instant claim 1.  Put another way, all the limitations of instant claim 1 are found in/hence anticipated by the reference claim 1.
Furthermore, reference claims 2-7 anticipate instant claims 2-7, respectively, as these claims contain the same limitations and same compounds.
Moreover, the reference claims 1-8 are drawn to the composition comprising the compound (said compound of) which is identically disclosed in reference and instant claims 1, as stated, above.  The limitation “composition” from reference claims 1-7 anticipates the composition of new dependent claim 8, especially since said reference claims’ composition “is in a powder form that can be reconstituted” (see reference lines 59-62 of col. 7), which is identically claimed by instant claim 8.
Moreover, reference claims 2-7 anticipate instant claims 9-14.
The filing of a Terminal Disclaimer will render moot this rejection.
Applicants cannot request to hold this rejection in abeyance.
This rejection is properly made FINAL as it is maintained and adapted to account for Applicants’ claim amendments and new claims 8-14.

Claims 1-7 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,469,648 B2.  The instant amended claims of 06/20/2022 were used to write this rejection.
Although the claims at issue are not identical as the reference claim 1 is drawn to a method of use of the underlying compound of instant claim 1, the instant and reference claims are not patentably distinct from each other because both the reference claim 1 and the instant claim 1 are drawn to the same underlying compound.  The reference patent can only be a non-statutory double patent reference against the instant claims since the reference claim 1 is drawn to a method of use of the compound of instant claim 1.  Thus, reference claim 1 anticipates instant claim 1 since the reference claim 1 has all the limitations of the instant claim 1.  Put another way, all the limitations of instant claim 1 are found in/hence anticipated by the reference claim 1.
Furthermore, reference claims 2-7 anticipate instant claims 2-7, respectively, as these claims contain the same limitations and same compounds.
The filing of a Terminal Disclaimer will render moot this rejection.
Applicants cannot request to hold this rejection in abeyance.
This rejection is properly made FINAL as it is maintained and adapted to account for Applicants’ claim amendments and new claims.

Claims 1-14 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,566,351 B2.  The instant amended claims of 06/20/2022 were used to write this rejection.
Although the claims at issue are not identical as the reference claim 1 is drawn to a method of use of the underlying compound of instant claim 1, the instant and reference claims are not patentably distinct from each other because both the reference claim 1 and the instant claim 1 are drawn to the same underlying compound.  The reference patent can only be a non-statutory double patent reference against the instant claims since the reference claim 1 is drawn to a method of use of the compound of instant claim 1.  Thus, reference claim 1 anticipates instant claim 1 since the reference claim 1 has all the limitations of the instant claim 1.  Put another way, all the limitations of instant claim 1 are found in/hence anticipated by the reference claim 1.
Furthermore, reference claims 2-7 anticipate instant claims 2-7, respectively, as these claims contain the same limitations and same compounds.
Moreover, the reference claims 1-7 are drawn to the composition comprising the compound (these reference claims are drawn to a method of use of a composition comprising said compound of) which is identically disclosed in reference and instant claims 1, as stated, above.  The limitations “composition comprising the compound [from claim 1]” of instant claim 8 are found within the reference method claims 1-7.  The limitation “composition” from reference claims 1-7 anticipates the composition of new claim 8, especially since said reference claims’ composition “is in a powder form that can be reconstituted” (see reference lines 35-40 of col. 9), which is identically claimed by instant claim 8.
Moreover, reference claims 2-7 anticipate instant claims 9-14.
The filing of a Terminal Disclaimer will render moot this rejection.
Applicants cannot request to hold this rejection in abeyance.
This rejection is properly made FINAL as it is maintained and adapted to account for Applicants’ claim amendments and new claims 8-14.


Claims 1-7 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,956,229 B2.  The instant amended claims of 06/20/2022 were used to write this rejection.
Although the claims at issue are not identical as the reference claim 1 is drawn to a method of use of the underlying compound of instant claim 1, the instant and reference claims are not patentably distinct from each other because both the reference claim 1 and the instant claim 1 are drawn to the same underlying compound.  The reference patent can only be a non-statutory double patent reference against the instant claims since the reference claim 1 is drawn to a method of use of the compound of instant claim 1.  Thus, reference claim 1 anticipates instant claim 1 since the reference claim 1 has all the limitations of the instant claim 1.  Put another way, all the limitations of instant claim 1 are found in/hence anticipated by the reference claim 1.
Furthermore, reference claims 2-7 anticipate instant claims 2-7, respectively, as these claims contain the same limitations and same compounds.
The filing of a Terminal Disclaimer will render moot this rejection.
Applicants cannot request to hold this rejection in abeyance.
This rejection is properly made FINAL as it is maintained and adapted to account for Applicants’ claim amendments.

Conclusion
No claims are presently allowable as written.
The claims are free of the prior art for the rationale stated within paragraph 14 of the previous Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625